 



Exhibit 10(s)
THIS AGREEMENT made as of this 20th day of February, 2007.
BETWEEN:
POTASH CORPORATION OF SASKATCHEWAN INC.,
a corporation organized under the laws of the Canada
(hereinafter called “PCS Inc”)
- AND -
William J. Doyle
of Northbrook, Illinois, an executive of the
Corporation
(hereinafter called the “Executive”)
WHEREAS the Executive is in the employ of PCS Inc. or one of its direct or
indirect subsidiaries (hereinafter collectively the “Corporation”) and renders
valuable service to the Corporation;
AND WHEREAS the Executive is a member of the Pension Plan;
AND WHEREAS the Corporation desires to recognize the value of the Executive’s
service and to secure his continued employment;
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Executive and the Corporation covenant and agree as follows:


1



--------------------------------------------------------------------------------



 



1.   DEFINITIONS       For purposes of this Agreement, the terms “Continuous
Service”, and “Spouse” shall have the meanings given those terms in the PCS Inc.
Pension Plan from time to time.       The term “Earnings” shall mean the
Executive’s annual base pay plus:

  (a)   100% of all bonuses paid or payable to the Executive in a calendar year
pursuant to the Corporation’s annual incentive plan or any similar plan
substituted therefore; and     (b)   any other payment made in a given year to
the Executive which payment is specifically designated to be included in
Earnings by the Compensation Committee of the Board of Directors of the
Corporation.

    For purposes of calculating benefits payable under this Agreement, the
amended definition of “Earnings” as set forth above shall be applied
retroactively to the date of implementation of the original (1991) Agreement. To
the extent that any prior Agreement, or any amendment to such an Agreement
(including, but not limited to, the May 16, 2000 letter from Mr. John Hampton
and your acceptance thereof) provides for an alternate definition of Earnings,
such alternate definition shall no longer be controlling, and shall be replaced
and superseded by the definition described above.       For purposes of this
Agreement, the term “Pension Plan” means the PCS Inc. Pension Plan, the PCS U.S.
Employees’ Savings Plan, and any prior or alternate plans from which the
Executive is entitled to benefits by reason of his service with the Corporation.

2



--------------------------------------------------------------------------------



 



2.   QUALIFICATION FOR PENSION PLAN SUPPLEMENT       To qualify for the
supplemental retirement benefits described in this Agreement, the Executive
shall:

  (a)   remain in the continuous service of the Corporation from the date of
this Agreement until his retirement from the Corporation; and     (b)   not
retire from the Corporation prior to age 55.

    For purposes of this Agreement, any termination of employment from the
Corporation by the Executive on or after age 55 shall be deemed to be the
Executive’s retirement from the Corporation.   3.   RETIREMENT DATES

  (a)   Normal Retirement         Upon the Executive’s retirement from the
Corporation at age 65, the Executive shall receive the supplemental retirement
benefits as described in paragraph 4.     (b)   Early Retirement         If the
Executive retires from the Corporation after attaining age 55, but prior to
attainment of age 65, the Executive shall receive supplemental retirement
benefits as described in paragraph 4, except that such supplemental retirement
benefits shall be reduced by 5/12 of 1% for each month that the commencement
date of the supplemental retirement benefit payments precedes the Executive’s
attainment of age 62.     (c)   Postponed Retirement         If the Executive
retires from the Corporation after attaining age 65, the Executive shall
continue to accrue benefits under this Agreement until his actual retirement
date and shall receive the supplemental retirement benefits as described in
paragraph 4.

3



--------------------------------------------------------------------------------



 



4.   AMOUNT OF SUPPLEMENT       The annual supplemental retirement benefit
payable under this Agreement, if any, shall be calculated as follows:

  (a)   5% of the Executive’s average 3 highest calendar years’ Earnings        
multiplied by         the Executive’s years (including partial years calculated
to the last full month completed) of Continuous Service up to a maximum of
10 years         PLUS     (b)   2% of the Executive’s average 3 highest calendar
years’ Earnings         multiplied by         the Executive’s years (including
partial years calculated to the last full month completed) of Continuous Service
in excess of 25 years to a maximum of 10 additional years         MINUS     (c)
  the annual retirement benefit which can be provided to the Executive under the
Pension Plan on a life-only basis.

    For purposes of calculating the offset amount under section (c) above, the
Corporation shall determine an actuarial equivalent annuity offset representing
the employer portion of benefits reasonably expected to be provided under the
Pension Plan, based on reasonable actuarial equivalent factors. The exchange
rate used to convert Canadian or U.S. dollars shall be the rate in effect at
noon on the business day immediately preceding the Executive’s termination of
employment.

4



--------------------------------------------------------------------------------



 



5.   PAYMENT OF PENSION PLAN SUPPLEMENT FOLLOWING RETIREMENT

  (a)   Form of Payment         The supplemental retirement benefits payable
pursuant to paragraph 4 shall be paid to the Executive in the form of a single
lump sum payment, calculated as of the first day of the month immediately
following the Executive’s last day of employment. The lump sum payment shall
reflect the present value of the life annuity benefit described in paragraph 4,
and shall be calculated on the basis of reasonable actuarial factors as
determined by the Corporation. The lump sum payment shall also include an
“earnings adjustment,” as further described in section (b) below.     (b)  
Timing of Payment         The lump sum payment described in section (a) above
shall be paid to the Executive on the date that is six months following the date
the Executive retires from the Corporation, or as soon as administratively
possible thereafter. Should the Executive die after retirement, but prior to
receiving payment, such lump sum payment shall be made to the Executive’s Spouse
or other beneficiary designated by the Executive, or otherwise to the
Executive’s estate.         The lump sum payment shall include an “earnings
adjustment” to reflect the six-month delay described above. The appropriate
earnings adjustment shall be determined by the Corporation, using the same
interest rate as was used to calculate the unadjusted lump sum payment described
in section (a) above.

5



--------------------------------------------------------------------------------



 



6.   DEATH PRIOR TO RETIREMENT       Should the Executive die after attaining
age 55 but prior to his retirement from the Corporation, the Executive’s Spouse
(if any) shall receive a single lump sum payment. The lump sum payment shall
reflect the present value of a survivor annuity, equal to the annual benefit the
Spouse would have received had the Executive retired immediately prior to his
death and elected a 60% survivor pension. The lump sum payment shall be
calculated based on the methodology described in paragraph 5, and shall be
payable on the first day of the month immediately following the Executive’s date
of death.       The Executive shall not receive any benefits pursuant to this
Agreement if he should die prior to attaining age 55.   7.   FUNDING

  (a)   General         The Corporation will not be required to establish or
contribute to a trust fund or other funding arrangement of any kind for the
provision of the supplemental retirement benefit or any other payment which may
become payable under this Agreement. Neither the Executive nor any other person
shall acquire by reason of this Agreement any right in or title to any assets,
funds or property of the Corporation. Any benefits which become payable
hereunder shall be paid from the general assets of the Corporation. The
Executive shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Corporation.         Nothing contained
in this Agreement constitutes a guarantee by the Corporation that the assets of
the Corporation shall be sufficient to pay any benefit to any person. Prior to
2005, the Corporation agreed to purchase a letter of credit from a financial
institution to secure the benefits of the Executive. Effective as of January 1,
2005, no such letter of credit shall be in effect.

6



--------------------------------------------------------------------------------



 



  (b)   Establishment of Rabbi Trust         The Compensation Committee of the
Board of the Corporation may, at its sole and absolute discretion, establish an
irrevocable rabbi trust that is a grantor trust within the meaning of Internal
Revenue Code sections 671-677 for the benefit of the Executive and beneficiaries
of the Executive (as well as for other participants and beneficiaries in
nonqualified plans and agreements sponsored by the Corporation). Such a trust
shall have an independent trustee, selected by the Committee, who shall have
fiduciary duty to carry out the terms and conditions of the Plan.         The
provisions of subsections (c), (d), and (e) below shall apply only if the
Committee exercises its discretion and establishes a rabbi trust.     (c)  
Terms of Rabbi Trust         The assets of the rabbi trust shall be subject to
the claims of general creditors in the event of a bankruptcy or insolvency under
such terms that are specifically defined by the provisions of the rabbi trust
and under a required procedure for notifying the trustee of any such bankruptcy
or insolvency.     (d)   Funding

  (i)   In General         Except as provided in paragraph (ii) below, at the
sole and absolute discretion of the Committee, the Corporation shall contribute
cash to the rabbi trust for the benefit of the Executive and his or her
beneficiaries, as the Committee deems appropriate.     (ii)   Change in Control
        If a Change in Control occurs, the rabbi trust shall be funded
immediately with an amount equal to the actuarial equivalent of the benefits
under the Agreement. The Corporation’s actuary shall determine the amount to be
funded.

7



--------------------------------------------------------------------------------



 



  (e)   Distributions         Following a Change in Control, distributions of
the Executive’s benefits shall be made from the rabbi trust directly to the
Executive or the Executive’s beneficiary in accordance with section 5 or 6 (as
the case may be).         To the extent any benefits provided under this
Agreement are actually paid from the rabbi trust, the Corporation shall have no
further obligation for the benefit to the extent so paid, but to the extent not
so paid, such benefits shall remain the obligation of, and shall be paid by the
Corporation.

8.   SUCCESSORS AND ASSIGNS       This Agreement shall enure to the benefit of
and be binding upon the Corporation and its assigns and upon the Executive and
his heirs, executors, administrators, successors and assigns.   9.   WITHHOLDING
TAX       The benefits payable pursuant to this Agreement shall be subject to
such withholding tax as required by law.   10.   AMENDMENT       This Agreement
may be amended at any time upon the written agreement of the Corporation and the
Executive. This Agreement when duly signed by the Corporation and the Executive
shall replace any prior Agreement dealing with Supplemental Executive Retirement
Income.   11.   GOVERNING LAWS       This Agreement shall be governed by the
laws applicable in the province of Saskatchewan.

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Corporation has executed this Agreement by its duly
authorized officers on its behalf and the Executive has executed this Agreement
as of the date first above written.
Potash Corporation of Saskatchewan Inc.


/s/ John W. Estey
Executive


/s/ William Doyle
SIGNED SEALED AND DELIVERED in
the presence of:



Melody Elliott
Name of Witness



/s/ Melody Elliott
Signature of Witness

9